184 F.2d 517
Harry Edison HACKWORTHv.William H. HIATT, Warden, United States Penitentiary, Atlanta, Georgia.
No. 13293.
United States Court of Appeals Fifth Circuit.
October 16, 1950.

Appeal from the United States District Court for the Northern District of Georgia; M. Niel Andrews, Judge.
Harry Edison Hackworth, in pro. per.
J. Ellis Mundy, U. S. Atty., Harvey H. Tisinger, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and RUSSELL, Circuit Judges.
PER CURIAM.


1
Notwithstanding appellant, in previous proceedings, including one under Sec. 2255, Title 28 U.S.C.A. and several by habeas corpus, had made, and had had decided against him on full hearing, the same contentions, his petition for habeas corpus was entertained and a full hearing was granted him below. This appeal is from the judgment upon that hearing, which, in accordance with the judgments in the previous proceedings, rejected appellant's claims as unfounded and denied the relief he sought.


2
It is quite plain that the judgment must be affirmed. It is quite plain, too, that the abuse of process evidenced by these successive filings must have an end.

The judgment is

3
Affirmed.